In a proceeding pursuant to article 78 of the CPLR to direct respondent to issue the certificate provided for in subdivision 1 of section 179-k of the Village Law, petitioner appeals from so much of a judgment of the Supreme Court, Rockland County, dated April 4, 1969, as confirmed the Referee’s report and dismissed the petition. Judgment reversed insofar as appealed from, with costs, on the law; Referee’s report disaffirmed, petition granted and respondent directed to issue to petitioner the certificate. Respondent argues that petitioner was not *687entitled to the public hearing mandated therein because the subdivision plats submitted by the petitioner did not conform to the zoning ordinance of the village and because the statute requires a hearing only in connection with plats which the village planning board intends to approve. With respect to respondent’s claim that the requirements of the statute are inapplicable to petitioner’s nonconforming plats, we have heretofore decided that issue against him, noting however, that by our present action we do not hold that this plat complies with the zoning regulations. The necessity of compliance by petitioner with local laws and regulations remains (Matter of Fishman v. Arnzen, 29 A D 2d 954; Matter of Scarsdale Meadows v. Smith, 20 A D 2d 906). With respect to respondent’s claim that the requirements of the statute are contingent upon the planning board’s intention to approve a submitted plat, we think his construction contrary to the language of the statute and unreasonable. After providing for a public hearing, the statute states that, “ The planning board may thereupon approve, modify and approve, or disapprove such plats or the proposed development thereof.” Thus, the statute intends a determination by the board following a public hearing. Further, the Legislature could not have discriminatorily intended to extend public hearings in connection with subdivision plats under section 276 of the Town Law, but not to similar applications under section 179-k of the Village Law. Christ, P. J., Rabin, Hopkins and Brennan, JJ., concur. (Beldock, P. J., deceased.)